Citation Nr: 9932448	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel

INTRODUCTION


The veteran had active service from May 1966 to May 1969.  
Service in Vietnam from July 2, 1968 to May 11, 1969 is 
indicated by evidence of record.


The veteran filed an initial claim for PTSD that was denied 
by decision of the Department of Veterans Affairs (VA) 
Regional Office in Fort Harrison, Montana (the RO) in May 
1994.  The veteran neither filed nor perfected an appeal as 
to that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (1999).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision .  By that 
decision, the RO determined that the veteran had not 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  

The Board notes that two hearings were scheduled at the RO.  
The veteran, however, requested cancellation of both and has 
indicate that he does not desire a hearing.


FINDINGS OF FACT

1. In May 1994, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran did 
not file a notice of disagreement within one year of notice 
of the RO's determination.

2. Evidence submitted since the May 1994 RO rating decision 
is so significant that      it must be considered in order to 
fairly decide the merits of the claim.

3. The competent and probative evidence of record establishes 
that the veteran's claim, as reopened, is plausible and 
capable of substantiation.



CONCLUSIONS OF LAW 
1. The RO's May 1994 rating decision which denied service 
connection for PTSD became final one year after the veteran 
was notified of the decision.  38 U.S.C.A. § 7105 (c) (West); 
38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 
(1999).

2. Evidence submitted since the May 1994 rating decision is 
new and material; thus, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (1999).

3. The veteran's claim, as reopened, is well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is ultimately seeking entitlement to service 
connection for PTSD.  Implicit in the veteran's presentation 
is the contention that he has submitted new and material 
evidence which is sufficient to reopen the previously denied 
claim of entitlement to service connection for PTSD.

In the interest of clarity, the Board will initially review 
law and regulations pertaining to this claim.  The factual 
background of this case will then be described. Finally, the 
Board will analyze the veteran's claim and render a decision.

Relevant Law and Regulations

Service Connection

In general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed psychiatric disability was incurred in 
service, or was manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1999).  
Notwithstanding the lack of a diagnosis of a psychiatric 
disorder during service or within one year thereafter, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 U.S.C.A. § 
1113(b) (West1991); 38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

PTSD

For a grant of service connection for PTSD, the governing 
regulation, 38 C.F.R. § 3.304(f), requires the presence of 
three elements: (1) A current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Cohen v. Brown, 10 Vet. App. 
128 at 138 (1997).

Regarding the initial § 3.304(f) PTSD element, if there is a 
current medical diagnosis of record from a mental health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen, 10 Vet. App. at 140. 

As to the second §3.304(f) element, the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service varies depending on whether or not the veteran was 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  The Board is required to "make specific 
findings of fact as to whether or not the veteran was engaged 
in combat with the enemy and, if so, whether the claimed 
stressor is related to such combat."  Zarycki v. Brown, 6 
Vet. App. 90, 98 (1993). See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

If the claimed stressor is not combat related, "the veteran's 
lay testimony regarding [an] in-service stressors is 
insufficient, standing alone, to establish service connection 
and must be corroborated by 'credible evidence,'"  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  Stated alternatively, in 
order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Further,  the issue of the occurrence of claimed in-service 
stressors is an adjudicative, and not a medical matter.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).  Under the Elkins 
test, the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened (as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well Grounded Claims

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Such a claim need not be conclusive, but it 
must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

A well-grounded claim for service connection for PTSD has 
been submitted when there is "medical evidence of a current 
(PTSD) disability, lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability."  Cohen , 10 Vet. App., at 
137 .  

The well-grounded claim requirement parallels the rule 
applied in civil actions to determine whether a complaint has 
stated a cause of action -- a basis for affording the relief 
sought -- for which purpose the facts alleged are accepted as 
true.  Robinette v. Brown, 8 Vet. App. 71, 75 (1995).  
Exceptions to this rule occur when the evidentiary assertion 
is inherently incredible or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

Factual Background


Previously Submitted Evidence

In March 1966, upon entrance into service, the veteran 
responded negatively to questions concerning frequent trouble 
sleeping, nightmares, depression or excessive worry and any 
type of nervous trouble.  The accompanying clinical 
evaluation reflects "normal" for "psychiatric".  In a 
report of medical history completed in January 1967, however, 
the veteran responded affirmatively to questions concerning 
frequent or terrifying nightmares and depression or excessive 
worry.  The accompanying clinical evaluation, as in 1966, 
reflects "normal" for "psychiatric".

Upon separation from service in May 1969, the veteran gave 
negative responses to questions concerning frequent trouble 
sleeping, nightmares, depression or excessive worry and any 
type of nervous trouble.  The examiner indicated "normal" 
for "psychiatric" in the clinical evaluation.

The veteran's service records reflect the veteran was awarded 
the Vietnam Service Medal and Vietnam Campaign Medal with 60 
device, and was assigned to the 39th Signal Battalion and 1st 
Signal Brigade while stationed in Vietnam.

The May 1994 RO determination denied service connection for 
PTSD on the basis that the evidence did not document the 
condition.  The veteran submitted no medical treatment 
records in support of his claim.

Newly Submitted Evidence

An August 1995 letter from the veteran, a May 1997 report 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and March 1998 treatment summary from 
K.S., Ph.D., constitute all of the evidence submitted to the 
RO since the 1994 RO determination became final.

The veteran stated in his August 1995 letter that while he 
was stationed with the 1st Signal Brigade in Long Bien, 
Vietnam, he observed a "disemboweled" soldier die during 
the 1969 Tet attack.  

In a May 1997 response to the RO's request for information, 
USASCRUR indicated that the 1st Signal Brigade was attacked 
in Long Binh during the veteran's tour in Vietnam.  However, 
USASCRUR explained that further details could not be provided 
regarding the incident described by the veteran unless he 
provided the, "most specific date possible, type and 
location of the incident, numbers and full names of 
casualties, unit designation to the company level and other 
units involved."  The evidence of record does not reflect 
the veteran was advised by the RO of USASCRUR's stated 
requirements.

Between November 1995 and July 1997, K.S., Ph.D. treated the 
veteran.  K.S. stated of the veteran, "Being a war veteran, 
his was a case of Post Traumatic Stress Disorder (PTSD)".  
K.S. indicated that the veteran presented complaints of 
"chronic anxiety", due primarily to his experiences during 
the Vietnam War.

Analysis

New and Material Evidence

After having reviewed the evidence, as will be discussed 
below, the Board is of the opinion that the veteran has 
submitted new and material evidence for the purpose of 
reopening his claim of entitlement to service connection for 
PTSD.

The veteran's claim was denied in 1994 in essence because the 
veteran offered no evidence of a current diagnosis of PTSD, 
in-service stressors or medical evidence linking them to 
service, that is, he did not document PTSD.  

After the 1994 RO determination, the veteran stated in 
writing that he saw a "disemboweled" soldier die during 
1969 Tet offensive, thus providing evidence of an in-service 
stressor.  The veteran also provided to the RO a March 1998 
diagnosis of his asserted PTSD disability from K.S., Ph.D., 
who linked the veteran's disability to his experiences during 
the Vietnam war.  

In short, the additional evidence submitted since the May 
1994 rating decision is not cumulative, but instead is new 
material in that it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
This evidence is thus  sufficient to warrant reopening the 
veteran's claim.  38 C.F.R. § 3.156 (a).

Well-Grounded PTSD Claim

The next question to be address is whether or not, based upon 
all the evidence of record, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107 (b).  See Elkins.  In 
this case, the existing record arguably contains a diagnosis 
of PTSD which has been related by a health professional to 
incidents of service, as reported by the veteran.  As 
discussed above, the veteran's statements regarding stressors 
are presumed to be true for the limited purpose of 
establishing whether the claim is well grounded.  Therefore, 
the three components of a well-grounded PTSD claim have been 
established.  As such, the veteran's claim is well grounded.  
See Cohen.

Duty to Assist

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry.  The Board may proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107 (b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999).  As 
discussed in greater detail in the Remand portion of this 
decision, the VA has a duty to assist the veteran in 
development of the claim.  In this case, the VA is required 
to afford the veteran the opportunity to provide relevant 
records regarding his claim, including records and details 
that might assist USASCRUR's further efforts to document the 
asserted stressors.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  The Board finds that all available evidence has not 
been secured.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim of entitlement to service connection for PTSD has been 
received.  Further, the Board finds the claim to be well 
grounded.  To that extent only, the appeal is allowed. 




CONTINUED ON NEXT PAGE

REMAND

As stated previously, having found that the veteran's claim 
as reopened is well grounded does not end the Board's 
inquiry.  Rather, it places upon VA the duty to assist the 
veteran in the development of his claim by obtaining relevant 
records and by affording him a medical examination.  See 
Peters; 38 U.S.C.A. § 5107(a).  

Following the assembly of all relevant information as to the 
claim, the presumption of credibility does not extend beyond 
the predicate determinations in this matter of reopening this 
claim and ascertaining whether it is well grounded.  Chipego 
v. Brown, 4 Vet. App. 102, 104-105 (1993).  The Board is then 
required to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

Having reviewed the evidence of record in its entirety, the 
Board finds that the reopened claim is not ready for 
appellate review, and will remand the claim for further 
development.  The Board notes that regarding the veteran's 
asserted in-service stressor, the evidence of record neither 
reflects, nor does the veteran assert that he was engaged in 
combat "with the enemy".  Therefore, the veteran's 
assertions regarding the in-service stressor, "must be 
corroborated by 'credible evidence'".  Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

In addition, the only current evidence of a diagnosis of PTSD 
had been provided by K.S., Ph.D.  Dr. S. is not a medical 
doctor, and it is unclear as to his area of expertise.  The 
Board accordingly finds that psychiatric examination of the 
veteran is necessary.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should contact the veteran  and 
his representative and ascertain if 
the veteran has received any 
additional VA, private, or other 
medical treatment for PTSD.  The 
veteran should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  This should 
include clinical and other treatment 
notes of Dr. S.  The RO should then 
obtain these records and associate 
them with the veteran's claims folder

2.  Provide a copy of the May 29, 1997 
USASCRUR
     letter to the veteran, giving him an 
opportunity to
     provide responses and details to the 
RO for   
transmittal to USASCRUR for further 
investigation
regarding asserted stressors.  The 
veteran should be informed that the 
"who, what, when and where" of his 
claimed stressors must be described in 
detail.  The RO should submit any 
additional information received from 
the veteran to USASCRUR.

After receiving any 
additional pertinent 
information from USASCRUR, 
the RO should assess whether 
or not the asserted stressor 
occurred.  If the RO 
adjudicates the veteran's 
asserted stressor occurred, 
the RO should afford the 
veteran a clarifying 
psychiatric examination.  
The veteran's claims folder 
must be reviewed by the 
examiner, who should 
acknowledge its receipt and 
review, in particular of any 
medical evidence of record, 
in any report generated as a 
result of this remand.  If 
deemed to be necessary by 
the examining psychiatrist, 
psychological or other 
clinical testing should be 
conducted.

The examiner is requested to 
express an opinion as to the 
following inquiries.  The 
examiner may express the 
response in terms of its 
likelihood (i.e., more or 
less likely than not or 
equally likely).  If the 
examiner is unable to 
respond to the inquiries, he 
should so state:

a) Is the veteran currently diagnosed 
with post traumatic stress disorder 
(PTSD)?

                                                  b)  If the 
answer is in the affirmative, does a 
                                                        nexus 
exist between the veteran's PTSD and the
                                                        in 
service stressor?

Thereafter, the RO should readjudicate the veteran's claim 
under a broad interpretation of the applicable regulations.  
If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, including any additional laws and 
regulations, and given the applicable time to respond 
thereto.     

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as are 
directed in this remand are necessary for a comprehensive and 
correct adjudication of the claim, and that the duty to 
assist is not a unilateral obligation on the part of VA.  If 
a veteran wishes help, he or she cannot passively wait for it 
in those circumstances where his or her own actions are 
essential in obtaining the putative evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. 
App. 191 (1991.  See, e.g., 38 C.F.R. § 3.655(b) (1999).  In 
this regard, the veteran is advised that he should fully 
cooperate in all efforts of the RO to obtain the requested 
information and relevant medical records and to schedule him 
the medical examination as set forth above.   

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  Compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance and a remand of the claim will likely 
ensue.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals
	
 


